 Case: 4:19-cv-02356-SNLJ Doc. #: 31 Filed: 03/24/20 Page: 1 of 9 PageID #: 134


                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISSION

ISAIAH FORMAN,                                        )
                                                      )
       Plaintiff,                                     )
                                                      )
               V.                                     )      Case No.: 4:19-CV-2356
                                                      )
DAVID MAAS                                            )
                                                      )
       Defendant.                                     )

                 DEFENDANT MAAS’ SUGGESTIONS IN SUPPORT
                   OF HIS MOTION TO STAY PROCEEDINGS

       Defendant David Maas (“Defendant Maas”), by and through his undersigned

counsel, and for his Suggestion in Support of his Motion to Stay Proceedings states as follows:

                                       INTRODUCTION

       Defendant Maas has been indicted by a Federal Grand Jury in the Eastern District

of Missouri with one count of deprivation of rights under color of law. The criminal

charges against Maas arise from allegations pertaining to an incident with Plaintiff Isaiah

Forman on or about April 14, 2019, while Defendant Maas was employed as a police

officer for Woodson Terrace Police Department. The instant lawsuit alleges a civil claim

arising from the same subject matter that gave rise to the criminal charge. This Court

should exercise its discretion and stay the instant lawsuit pending the outcome of the

criminal case against Maas because the two proceedings are so interrelated and

overlapping that Maas cannot protect himself at the civil trial by selectively invoking his

Constitutional right against self-incrimination or otherwise effectively defend both cases.
 Case: 4:19-cv-02356-SNLJ Doc. #: 31 Filed: 03/24/20 Page: 2 of 9 PageID #: 135


                                  LEGAL STANDARD

       The United States Supreme Court has approvingly acknowledged that “[f]ederal

courts have deferred civil proceedings pending the completion of parallel criminal

prosecutions when the interests of justice seemed to require such action, sometimes at the

request of the prosecution.” United States v. Kordel, 90 S.Ct. 763, n. 27 (1970). The trial

court must decide whether to exercise its discretion to grant a stay “in light of the

particular circumstances of the case.” Security and Exchange Commission v. Dresser

Industries, Inc., 628 F.2d 1368, 1375 (D.C. 1980). “The strongest case for deferring civil

proceedings until after completion of criminal proceedings is where a party under

indictment for a serious offense is required to defend a civil or administrative action

involving the same matter.” Id. at 1376. The Eighth Circuit has held that to warrant a

stay of a civil action because of a parallel criminal proceeding “defendant must make a

strong showing that either the two proceedings are so interrelated that he cannot protect

himself at a civil trial by selectively invoking his Fifth Amendment privilege…or that

two trials will so overlap the effective defense of both is impossible.” Koester v.

American Republic Investments, Inc., 11 F.3d 818, 823 (8th Cir. 1993).

                                       ARGUMENT

       The same allegations supporting the Indictment against Maas serve as the basis of

the claims against him in Plaintiff’s Second Amended Complaint. (Doc. 22). Because

Maas is involved in parallel criminal and civil actions arising from the same subject

matter, he is forced with either having to defend the civil action and assert his Fifth




                                              2
 Case: 4:19-cv-02356-SNLJ Doc. #: 31 Filed: 03/24/20 Page: 3 of 9 PageID #: 136


Amendment privilege, risking a significant adverse inference in the civil case, or defend

the civil case at the cost of foregoing his Constitutional right against self-incrimination.

This is precisely why trial courts have been vested with the discretionary power to stay a

civil case pending the outcome of a parallel criminal proceeding. In this case, this Court

should exercise that discretion and stay the instant civil proceeding.

       The standard set forth by Koester is met in this matter. A review of the criminal

charge pending against Maas and the allegations in the Second Amended Complaint

demonstrate the two proceedings are so intertwined, interrelated and overlapping that

Maas cannot protect himself by selectively invoking his Fifth Amendment right against

self-incrimination and he will not be able to effectively defend both cases. In fact, as

shown below, the criminal charges and the civil claims against Maas arise from the exact

same subject matter.

       The Grand Jury indicted Maas with a felony charge of deprivation of rights under

color of law. See Ex. A. The time frame encompassing Maas’ alleged conduct set forth

in the indictment is April 14, 2019, while he was employed with Woodson Terrace Police

Department. Id. The indictment alleges Maas deprived I.F. of his constitutional right to

be free from excessive force by kicking and striking I.F. Id.

       In the civil case, Plaintiff asserts a claim against Maas for excessive force in

violation of his Fourth Amendment rights arising out of an incident on April 14, 2019.

See Doc. 22 at p. 2 – 4. Specifically, Plaintiff alleges Defendant Maas used excessive

force on him in attempting to arrest him by kicking and striking him. Id. at p. 2 – 3.




                                              3
 Case: 4:19-cv-02356-SNLJ Doc. #: 31 Filed: 03/24/20 Page: 4 of 9 PageID #: 137


       It is clear from the Indictment and the Second Amended Complaint that the civil

and criminal cases are interrelated and overlapping. The time frames at issue are both the

same date. The criminal charge and civil claims both allege Maas violated Plaintiff’s

constitutional rights by kicking and striking him while being employed as a police

officer. The allegations in the Second Amended Complaint virtually mirror the charges

in the Indictment.

       Given the significant interrelatedness of the civil and criminal cases there is no

reasonable way for Maas to selectively assert the Fifth Amendment privilege against self-

incrimination or otherwise effectively defend both cases. Without a stay of this civil

proceeding, Maas’ assertion of his Fifth Amendment privilege is necessary to protect

himself in the criminal case, but in doing so Maas will subject himself to an adverse

inference in this case. Baxter v. Palmigiano, 245 U.S. 308, 318 (1976). Thus, Maas

cannot effectively defend both cases.

       Other jurisdictions have stayed civil actions in favor of parallel criminal

proceedings when the cases overlap. In Parker v. Dawson, 2007 WL 2462677 (E.D.

N.Y. 2007), the trial court stayed the civil proceeding in a case where plaintiffs sued for

damages related to defendant’s misappropriation of funds where defendant had criminal

charges pending based, in part, on the same conduct. The trial court emphasized the

importance of the fact the two cases directly overlapped, that denying the stay could

undermine defendant’s Fifth Amendment rights and could expose defendant’s defense to

prosecution in advance of trial. Id.




                                              4
 Case: 4:19-cv-02356-SNLJ Doc. #: 31 Filed: 03/24/20 Page: 5 of 9 PageID #: 138


       Maas is in the same position as that defendant, faced with a civil claim and a

criminal charge arising from the same subject matter. The subject matter of Maas’

criminal case is precisely the same as in Maas’ civil case. The significant overlap in

subject matter and issues among the criminal and civil cases warrants issuance of a stay

of this proceeding until the criminal case against Maas is resolved.

       The Eighth Circuit has not formally adopted a particular test to apply when

considering whether to exercise discretion to stay a civil case when there is a pending

criminal case arising from the same subject matter. Nevertheless, the Western District of

Missouri has analyzed five factors in similar cases. See Turley v. United States, No. 02-

4006-CV-C-NKL, 2002 WL 31097225 (Mo.W.D.Mo. Aug. 22, 2002) (unreported

opinion) and Cole v. Strauss, 2014 U.S. Dist. LEXIS 113474 (W.D.Mo. 2014)

(unreported opinion).

       The factors set forth in both Turley and Cole include the following: (1) the interest

in the plaintiff of proceeding with claims expeditiously and the potential prejudice to

plaintiff of a delay; (2) the burden any particular aspect of the case may impose on

defendant; (3) the convenience of the court in the management of its cases, and the

efficient use of judicial resources; (4) the interests of persons not parties to the civil

litigation; and (5) the interests of the public in the pending civil and criminal litigation.

Turley, 2002 WL 31097225 at * 2; Cole, 2014 U.S. Dist. LEXIS 113474 at *23.

       The first factor weighed is “the interest in the plaintiff of proceeding with claims

expeditiously and the potential prejudice to plaintiff of a delay.” Turley at *2. Here,

Plaintiff’s claims are for money damages and those claims will survive the resolution of


                                               5
 Case: 4:19-cv-02356-SNLJ Doc. #: 31 Filed: 03/24/20 Page: 6 of 9 PageID #: 139


the criminal proceeding. There are no mitigating factors in this case weighing against a

stay. Thus, Plaintiff will not be harmed if the stay is granted.

       The second factor to weigh is the burden imposed on the defendant. Id. at *3. In

Turley, the court concluded the government’s criminal investigation would

be impaired if the civil case was allowed to proceed and this factor weighed heavily in

favor of staying the civil case. Id. Of particular importance to the court was the fact the

government, in the civil case, would be required to voluntarily disclose the names of

actual or potential witnesses, as well as a copy of, or description by category and

location, of all documents the government may use to support its defenses. Id. In the

instant case, Maas risks self-incrimination in answering written discovery or deposition

questions. The allegations in the Second Amended Complaint and the charges in the

Indictment are so intertwined and overlap to such a significant degree. The alternative,

discussed above, is for Maas to proceed with defending the civil case at the cost of

foregoing his Constitutional right against self-incrimination. Thus, the second factor

weighs in favor of granting the stay.

       The third factor to weigh is the burden on the court. Id. at *3. This factor

involves the interest of the court in moving the cases on its docket to an expeditious

conclusion and recognizing resolution of the “related criminal matter may eliminate

much of the court’s work in the civil action.” Id. In Turley, the court noted there

was no indictment, but only a criminal investigation and there was uncertainty whether

criminal charges would ever be filed against plaintiffs. Even with this concern, the court

weighed this factor in support of a stay. The court reasoned that such a stay would


                                              6
 Case: 4:19-cv-02356-SNLJ Doc. #: 31 Filed: 03/24/20 Page: 7 of 9 PageID #: 140


promote judicial economy and efficiency. Id. The court also noted it would reconsider

the length of the stay if an indictment was issued within the six month stay period. Id. at

4. Here, the uncertainty expressed in Turley about whether criminal charges will ever be

issued does not exist, as an indictment has been issued against Maas. But, the Turley

court’s analysis of the potential benefits of a stay applies to this case. As suggested by

the court in Turley, a stay of this proceeding pending the outcome of the criminal case

against Maas should enhance judicial economy and efficiency by allowing for more

efficient discovery because the likelihood of Fifth Amendment invocations in response to

civil discovery could be reduced. The third factor weighs in favor of granting a stay of

this proceeding.

          The fourth and fifth factors to weigh are the interests of the public and non-parties.

Id. In Turley, the court weighed these factors in favor of a stay, basing its decision in

significant part on the fact that “[a]dministrative policy gives priority to the public

interest in law enforcement.” Id. Here, these last two factors weigh in favor of granting

the stay. The public interest in law enforcement simply outweighs the competing interest

of Plaintiff’s right to a reasonably prompt determination of his claims. There is no

imminent threat of harm to the public at large, and no basis to weigh these factors against

a stay.

          In summary, all five factors weigh in favor of granting a stay of this proceeding

pending resolution of the criminal charges against Maas. Whether this Court applies the

Eighth Circuit analysis of Koester or the five factors utilized in Turley, the result is the




                                                7
 Case: 4:19-cv-02356-SNLJ Doc. #: 31 Filed: 03/24/20 Page: 8 of 9 PageID #: 141


same; this Court should exercise its discretion and stay this proceeding pending the

resolution of Maas’ criminal case.

                                     CONCLUSION

       Based on the Eight Circuit analysis of Koester, this Court should exercise its

discretion and stay this proceeding pending resolution of Maas’ criminal case. The

subject matter of the indictment against Maas and the civil claims set forth in the

Second Amended Complaint are so interrelated and overlapping that Maas cannot protect

himself by selectively asserting his Fifth Amendment privilege against self-incrimination

or otherwise effectively defend both cases. For these reasons, this Court should exercise

its discretion and grant a stay of this proceeding pending resolution of the criminal case

against Maas.

       WHEREFORE, Defendant Maas requests this Court grant his motion and enter an

Order staying this civil proceeding pending resolution of the criminal charges against

Maas and all other and further relief this court deems just and proper under the

circumstances.




                                             8
 Case: 4:19-cv-02356-SNLJ Doc. #: 31 Filed: 03/24/20 Page: 9 of 9 PageID #: 142




                                         Respectfully Submitted,

                                         SCHREIMANN, RACKERS &
                                         FRANCKA, L.L.C.

                                         /s/ Ryan Bertels
                                         Chris Rackers, #41894
                                         Ryan Bertels, #55167
                                         931 Wildwood Drive, Suite 201
                                         Jefferson City, MO 65109
                                         573-634-7580
                                         573-635-6034 (facsimile)
                                         rb@srfblaw.com

                                         Attorneys for Defendant Maas

                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and
foregoing was served upon all parties of record, via the Court’s filing system on March
24, 2020.

                                         /s/ Ryan Bertels




                                            9
